DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A, claims 1-12 and 14, allegedly drawn to Figures 2 and 3, in the reply filed on 6/13/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening and a cavity” in claim 1 (also see below claim objection), “the cavity” in claims 2, 7 and 8 (also See below claim objection), “a tube defining a lumen housing the actuator” in claim 2, “second cavity” in claims 10 and 11 (also see below claim objection), and “outer portion of the cap to a radially inner portion of the cap” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0028] discloses “such as opening 216 at a distal end face, shown in Fig.3”. The reference number should not be 216, because from the drawing (Fig.3), 216 does not show an opening, instead shows a circularly protruded part.   
Appropriate correction is required.
Claim Objections
Claims 1-2, 7-8 and 10-11 are objected to because of the following informalities:  
Claim 1 recites “at least one extension is positioned within the cavity of the body” in line 8. From drawings (Figs. 2-3), the extension is within a channel 211, not in the cavity 223.  
In Claim 2, recitation “fluid communication with the cavity of the body of the cap”. The drawing (Fig.2) does not show the cavity is in fluid communication, instead the channel 211 is in fluid communication.  
Claims 7 and 8 have the same problem as stated above for claims 1 and 2. Instead of “cavity”, the examiner believes this should be changed to “channel”. 
Claims 10 and 11 reciting “second cavity”, and this should be “cavity” as described in the specification as reference numbers 223 and 623.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutliff, III (US 20190274702).
Regarding Claim 1, Sutliff, III discloses medical device configured for use with an endoscope (Figs.5-6, endoscope 42), comprising: a tool (Figs.5-6, motor driven element 24) having an actuator (Figs.5-6, 24) and at least one extension (Figs.5-6,13 and 16, maceration/homogenization tip 80 and blade 82) at a distal portion of the actuator (Figs.5-6, 24), and a distal end (Figs.5-6), 
wherein the at least one extension (Figs.5-6,13 and 16, 80 and 82) extends radially outward from (Fig.6, 13 and 16) the actuator (Figs.5-6, 24) and has an edge configured to fragment debris within a body (Figs.5-6, [0032] while external suction is applied, the motor driven element 24 rotate, mincing up the clot 14); 
and a cap (Figs.5-10, 52) configured for coupling to a distal end of the endoscope (Figs.5-6), 
the cap (Figs.5-10, 52) including a body defining an opening (Figs.9-10, opening 84) and a cavity (Figs.9-10, cavity 86); 
wherein the opening (Figs.9-10, opening 84) is configured to align with optics of the endoscope (Fig.6, internal working channels or lens of the endoscope 42), and the at least one extension (Figs.6-10, maceration/homogenization tip 80), is positioned within the cavity of the body (Figs.9-10, cavity 86).
	Regarding Claim 2, Sutliff, III discloses the device of claim 1, further comprising a tube (Fig.1, aspiration tube 18) defining a lumen housing the actuator of the tool (Figs.5-6, 24), 
the lumen in fluid communication with the cavity (Figs.1 and 9, [0032] lumens 48 and 50 for fluidly connected) of the body of the cap (Figs.5-7 and 9, 52).
Regarding Claim 3, Sutliff, III discloses the device of claim 2, wherein the cap (Figs.5-7 and 9, 52) is integral with the tube (Figs.1 and 5-7 and 9).
Regarding Claim 4, Sutliff, III discloses the device of claim 1, wherein the opening (Figs.9-10, opening 84) of the cap (52) extends from a proximal end of the cap to a distal end of the cap (Figs.9-10, 52).
Regarding Claim 7, Sutliff, III discloses the device of claim 1, wherein the cavity (Figs.9-10, cavity 86) is configured to couple to a fluid channel of the endoscope ([0026] coupling device removably attached to the tip of a video endoscope. The coupling device provides a suction intake and a flushing outlet fluidly communicating with the coupling cavity; [0032] lumens 48 and 50 for fluidly connected).
Regarding Claim 8, Sutliff, III discloses device of claim 1, wherein the at least one extension of the tool (Figs.6-10, maceration/homogenization tip 80) is configured to rotate within the cavity (Figs.9-10, cavity 86; [0005] rotational element us operatively associated to the maceration blade for morcellating blood clots).
Regarding Claim 9, Sutliff, III discloses device of claim 2, further comprising an adapter (Figs.5-6, 10), wherein the adapter (Figs.5-6, 30) includes a device port (Figs.5-6, shows cable drive 34 pluggable to 30), a vacuum port (suction port 54), and a catheter port (Fig.2, cystoscope 12 (such as a catheter) cystoscope sheath 22 through which the cystothrombus evacuator 10);
wherein the device port (Figs.5-6, shows cable drive 34 pluggable to 30) is configured to receive the tool (Figs.5-6, motor driven element 24); 
and wherein the catheter port is coupled to the tube (Figs.3-5, [0028] cystoscope 12 (such as a catheter) is an instrument adapted).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sutliff, III (US 20190274702) in view of Weinrib (US 4706671).
Regarding Claim 5, Sutliff, III discloses the claimed invention as discussed above concerning claim 1, but does not teach wherein the at least one extension is helically-shaped, tear-drop shaped, or arch-shaped.
Weinrib teaches wherein the at least one extension (Figs.2-4, 42) is helically-shaped, tear-drop shaped, or arch-shaped (Figs.2-4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sutliff, III to have wherein the at least one extension is helically-shaped, tear-drop shaped, or arch-shaped as taught by Weinrib in order to provide removing an embolism or clot pushes the clot material before it has a tendency to force the clot material into and against the side walls of the vessel  (col.2, lns.54-63 of Weinrib).
Regarding Claim 6, Sutliff, III discloses the claimed invention as discussed above concerning claim 1, but does not teach wherein the at least one extension is a plurality of wires radially spaced around the actuator. 
Weinrib teaches wherein the at least one extension is a plurality of wires (Fig.3, in the form of a wire member or wire 20) radially spaced around the actuator (Fig.3, member 41). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sutliff, III to have wherein the at least one extension is a plurality of wires radially spaced around the actuator as taught by Weinrib in order to provide removing an embolism or clot pushes the clot material before it has a tendency to force the clot material into and against the side walls of the vessel  (col.2, lns.54-63 of Weinrib).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sutliff, III (US 20190274702) in view of Tabatabaei et al. (US 6206900).
Regarding Claim 12, Sutliff, III discloses the claimed invention as discussed above concerning claim 1, but does not teach wherein the cap is cylindrical, and the cavity extends from a radially outer portion of the cap to a radially inner portion of the cap.
Tabatabaei et al. teach wherein the cap (hood member 16) is cylindrical (Figs.1 and 5), and the cavity extends from a radially outer portion of the cap to a radially inner portion of the cap (Figs.1 and 5, side-facing space or opening 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sutliff, III to have wherein the cap is cylindrical, and the cavity extends from a radially outer portion of the cap to a radially inner portion of the cap as taught by Tabatabaei et al. in order to provide preventing the cutting blade 14 from inadvertently damaging healthy tissue (col.3, lns.47-57 of Tabatabei et al.).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sutliff, III (US 20190274702) in view of Arai et al. (US 20030009085).
Regarding Claim 14, Sutliff, III discloses the claimed invention as discussed above concerning claim 1, but does not teach wherein the cavity opens to a side of the cap and the opening opens to an end of the cap transverse to the side of the cap.
Arai et al. teach wherein the cavity (Figs.2, 4-7, a cutout portion 7 as an aperture opened sideways) opens to a side of the cap (Figs.4-7, hood 2) and the opening (inserting portion 8) opens to an end of the cap transverse to the side of the cap (Figs.4-7, hood 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sutliff, III to have wherein the cavity opens to a side of the cap and the opening opens to an end of the cap transverse to the side of the cap as taught by Arai et al. in order to provide facitation of resecting an affected area in a mucosa ([0005] of Arai et al.).
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 10, the prior art (in particular Sutliff III) discloses the tool (24) and a cap (52), but does not teach “a distal tip of the tool is secured within a second cavity of the cap to restrict longitudinal movement of the tool and allow rotational movement of the tool about a longitudinal axis of the tool”. 
Claim 11 is a dependent from claim 10 and similarly allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5976073 A		Ouchi; Teruo
US 20020058904 A1	Boock, Robert et al.
Ouchi (US 5976073) discloses an insertion tube having a suction opening and a view window provided to an end surface of a tip thereof. The hood includes an outer wall and a partition wall mounted to the tip of the insertion tube. The outer wall projects from the tip so as to surround the end surface of the tip.  (See figure below and summary).

    PNG
    media_image1.png
    480
    425
    media_image1.png
    Greyscale

Boock et al. (US 20020058904) disclose a method and device for clot maceration and removal, including inserting a shaft having two lumens into an occluded blood vessel.  (See figure below and [0008]-[0010]).

    PNG
    media_image2.png
    533
    557
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795